Citation Nr: 0932892	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  06-32 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for vision problems.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
December 1993.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought.

On March 6, 2009, a videoconference hearing was held before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).  In April 2009, the Board 
issued a decision granting service connection for diabetes 
mellitus and remanding the claim for service connection for 
vision problems for further development.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
September 1981 to December 1993. 

2.  In May 2009, the Board was notified by the RO in 
Cleveland, Ohio, that the Veteran died on March [redacted], 2009.


CONCLUSIONS OF LAW

1.   Due to the Veteran's death in March 2009, the Board's 
April 2009 decision is a nullity and is vacated. 38 C.F.R. §§ 
20.904, 20.1302 (2008) 

2.  Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).  In Landicho, the United States 
Court of Appeals for Veterans Claims (Court) held that when a 
claimant dies during the course of an appeal, the appropriate 
remedy is to vacate the Board's decision.

Because the Veteran's appeal to the Board became moot at the 
time of his death in March 2009, the Board's April 2009 
decision must be vacated and the appeal dismissed.  See 38 
C.F.R. § 20.1302 (2008).  The dismissal of the appeal on 
these grounds ensures that the decision by the Board and the 
underlying decisions by the RO have no preclusive effect in 
the adjudication of any accrued benefits claims which are 
derived from the Veteran's entitlements which may ensue at 
some point in the future. 

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an
appeal that has been dismissed by the Board due to the death 
of the claimant should file a request for substitution with 
the VA regional office (RO) from which the claim originated 
(listed on the first page of this decision).  


ORDER

The Board's April 2009 decision is vacated and the appeal is 
dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


